Citation Nr: 1548357	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-09 215	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral maculopathy prior to April 28, 2014.  

2.  Entitlement to a rating in excess of 40 percent for bilateral maculopathy effective April 28, 2014.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to April 2003.  

This case was previously before the Board of Veterans' Appeals (Board) in April 2015, when it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the Veteran's 10 percent rating for bilateral maculopathy prior to April 28, 2014 and the 40 percent rating for bilateral maculopathy, effective April 28, 2014.  Thereafter, the case was returned to the Board for further appellate action.

In December 2014, during the course of the appeal, the Veteran had a hearing before Veterans Law Judge whose signature appears at the end of this decision.  


FINDING OF FACT

Without good cause, the Veteran failed to report for a May 29, 2015 VA eye examination which had been scheduled to determine the severity of his service-connected bilateral maculopathy.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for bilateral maculopathy, prior to April 28, 2014, is denied for failure to report for a scheduled VA examination.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.655, 4.79, Diagnostic Code 6006 (2015).
2.  A rating in excess of 40 percent for bilateral maculopathy, effective April 28, 2014, is denied for failure to report for a scheduled VA examination.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.655, 4.79, Diagnostic Code 6006 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that the disability ratings for his service-connected bilateral maculopathy both before and after April 28, 2010 do not adequately reflect the severity of that disorder.  Therefore, he maintains that increased ratings are warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board must deny those claims.  

The VA has a statutory duty to notify the Veteran of the criteria for a higher rating, as well as the information and evidence necessary to substantiate his claims.  The VA also has a duty to make reasonable efforts to assist the Veteran in obtaining the information and evidence that he identifies to the Board.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 3.159.  When the medical evidence accompanying the claim is not adequate for rating purposes, the VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion prior to making a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In March 2010, the Veteran claimed entitlement to a rating in excess of 10 percent for his service-connected bilateral maculopathy.  Following the receipt of that claim, the VA notified the Veteran of the information and evidence necessary to substantiate and complete the claim, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  The VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).
Following the notice to the Veteran, the VA obtained records and reports reflecting the Veteran's VA and non-VA treatment from March 2009 to February 2013 and the reports of VA eye examinations performed in June 2010 and April 2014.  

In September 2014, the RO raised the Veteran's rating for bilateral maculopathy from 10 percent to 40 percent, effective April 28 2014.  However, because that was not a full grant of the benefits sought, the case was returned to the Board for further appellate consideration.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993)

During the Veteran's December 2014, the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

Following the Veteran's December 2014 hearing, the Veterans Law Judge determined that the severity of the Veteran's bilateral maculopathy could not be established or confirmed without additional development.  Therefore, the case was remanded to the AMC.  

Additional medical records were obtained reflecting the Veteran's treatment through October 2015.  Also, the Veteran was scheduled for an additional VA eye examination on May 29, 2015.  However, he did not report for that examination, and there is no evidence that had good cause for not doing so.  

When entitlement to an increased rating cannot be established or confirmed without a current VA examination OR reexamination (emphasis added); and a claimant without good cause, fails to report for such examination or reexamination, the claim shall be denied.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, the death of an immediate family member, etc.  38 C.F.R. § 3.655
A copy of the notice informing the Veteran of the date, time, and location of his VA eye examination has not been associated with the electronic claims file in Virtual VA or the Veterans Benefits Management System (VBMS).  However, VA Form 21-2507a shows that the Veteran was scheduled for an eye examination on May 29 2015.  His latest address of record was also listed on that form.  An electronic record, dated June 15, 2015, shows that the Veteran did not respond to a letter and that attempts to notify the Veteran by telephone were unsuccessful.  Also, his voice mailbox had been full and reportedly, would not accept a message.  Such evidence strongly suggests that the Veteran had been properly notified of the May 29, 2015 examination.  

In addition to VA Form 21-2507a and the June 15, 2015 electronic record, it should be noted that government officials are presumed to properly discharge their official duties, that is, they have a presumption of administrative regularity.  Unless rebutted by clear evidence to the contrary, VA employees are entitled to the benefit of that presumption.  In this case there is no clear evidence that the VA did not properly inform the Veteran of his May 29, 2015 VA eye examination.  Accordingly, even though the actual notice of that examination is not of record, the Veteran is presumed to have received that notice from the VA.  See, e.g., Baldwin v. West, 13 Vet. App. 1, 6 (1999)

In sum, the Veteran was properly informed that he was scheduled for a May 29, 2015 VA examination to determine the severity of his bilateral maculopathy.  He did not report for that examination and has offered no good cause for failing to do so.  Therefore, by law, the appeal must be denied.  38 C.F.R. § 3.655(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to a rating in excess of 10 percent for bilateral maculopathy, prior to April 28 2014, is denied.  

Entitlement to a rating in excess of 40 percent for bilateral maculopathy, effective April 28 2014, is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


